Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicants’ representative, Diane D. McKay, Esq., on 1 March 2021.
	Claims 14 - 20 are amended as follows:
14. 	Canceled. 
15. 	Canceled. 
16. 	Canceled. 
17. 	Canceled. 
18. 	Canceled. 
19. 	Canceled. 
20. 	Canceled. 
Examiner’s Statement of Reasons for Allowance:
The Examiner notes that Sever '675, of record, discloses a method of handling an adhesive laminate, the method comprising releasably adhering the adhesive laminate to a first web, the laminate comprising a plurality of cut or punched sections, leading the first web over a first , wherein the adhesive laminate comprises a drug, wherein sections [patches] from the adhesive laminate sheet are transferred to the second web in the vicinity of the first supporting structure, the patches transferred to the second web placed in a spaced apart fashion, wherein detachment of the adhesive laminate and advancement onto the second web can be achieved by providing a differential rate of motion between the first and second webs, wherein the patches are of a rectangular shape with round corners, and wherein, in some embodiments, the patch shaped sections are only die cut through the adhesive laminate and the liner cuts are die cut through both the adhesive laminate and the first web.  However, in spite of the fact that references such as Sever ‘675 discloses rectangular-shaped patches with rounded corners, the prior art does not disclose cutting an adhesive laminate “in a portion having a star shape to provide rounded corners,” as currently recited in amended claim 1.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619